Citation Nr: 1415595	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for depression.

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to December 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims reveals no additional records pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran's depression is not productive of total social and occupational impairment.

2. The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for depression have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2013). 

2. The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the decision below, the Board has granted the Veteran's claim for TDIU, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met with respect to that issue, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the claim for an increased evaluation for depression, the Board notes that the Veteran was provided a notice letter in March 2010, which was prior to the initial adjudication of the claim in August 2010.  That letter informed the Veteran of the evidence necessary to substantiate his claim for an increased evaluation and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. Thus, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  His records were also obtained from the Social Security Administration (SSA).  The Veteran has not identified any outstanding records that are available and relevant to the issue being decided herein.

The Veteran was also afforded VA examinations in February 2009, October 2009, and May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion


I.  Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

The Veteran's depression is currently assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this diagnostic code, a70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In this case, VA medical records dated from June 2008 to June 2009 noted that the Veteran was fairly groomed.  He had chronic suicidal ideation in April 2009 and June 2009, but no homicidal ideation during any of these months.  He also denied hallucinations and delusions.  He had linear thought processes with grossly intact memory and orientation, but his insight and judgment were poor in April 2009 and May 2009.  His GAF score was 50 in April 2009 and May 2009, and it was 55 in June 2008.

The Veteran was afforded a VA examination in February 2009 during which it was noted that he had a serious, somber, and dull demeanor with low energy.  He was cooperative throughout the interview and expressed himself clearly.  He was easy to follow and spoke clearly, although it was slow and sometimes laborious.  The examiner indicated that the Veteran had been married for 14 years and currently lived with his wife, stepdaughter, and her husband.  He also maintained contact with his sons from his first marriage and talked to his mother on the phone regularly.  He indicated that he visits his mother at least three times per year and stays from 10 to 20 days.  He was estranged from his brother, and his father had passed away.  The Veteran had not worked in approximately 5 years.  He also reported that he did not have friends and was socially isolated, except for contact with family members.  It was noted that he had occasional suicidal thoughts, but he had never made a suicidal attempt.  

A mental status examination found that the Veteran was oriented to person, time, place and situation.  He had a flat and spontaneous affect.  His thought process was goal-directed.  The examiner commented that the Veteran could return to the workforce now or in the foreseeable future because of his depression and physical limitations.  His depression interfered with concentration, self-confidence, interest, motivation, frustration tolerance, and energy, and it negatively affect his psychological functioning, interpersonal relationships, and ability to work.  The GAF score was recorded as 41.

VA medical records dated in July 2009 and October 2009 noted that there were no particular changes in the Veteran's baseline in mental health functioning.  He was generally kept and groomed, and he was alert with fair eye contact.  His speech was slow with a low tone, but his memory was intact, and he was fully intact.  The Veteran's thought processes were linear and logical, and he had no suicidal or homicidal thoughts.  Nor did he have hallucinations or delusions.  His judgment and insight were fair.  Similar findings had been reported in September 2009, except that his judgment and insight had been considered poor.  It was also noted in September 2009 that his GAF score was 50.

The Veteran was afforded another VA examination in October 2009 at which time it was noted that the Veteran had been married for approximately 15 years.  He indicated that he lived with his wife and that his sister-in-law and mother live in other houses on the same property.  There was no evidence of thought processes or communication, and he denied having delusions and hallucinations, as well as inappropriate behavior.  The Veteran reported having "transient" suicidal thoughts, but denied having any homicidal thoughts.  His personal hygiene was good, and he was fully oriented.  He stated that he had confusion, lack of concentration, and short-term memory loss.  There were no complaints of obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  The examiner diagnosed the Veteran with chronic, moderately severe to severe major depressive disorder and assigned a GAF score of 42.  He stated that it was his sense that the Veteran's working life is over.  He noted that the September 2004 GAF score of 36 and February 2009 GAF score of 41 are consistent and may lend credence to the Veteran's protestations regarding his inability to work. 

VA medical records dated in March 2010 show that the Veteran denied any suicidal or homicidal thoughts.  A mental status examination found that he was well groomed with appropriate attire.  His behavior was cooperative, and he had good eye contact.  His speech had a normal rate, and his affect was full and appropriate.  He denied having hallucination and delusions.  The Veteran's thought processes were linear, and his memory and orientation were grossly intact.  It was not ted that he had poor insight and judgment.  His GAF score was documented as being 45.

The Veteran was afforded an additional VA examination in May 2010 during which he reported continued depression.  It was noted that he remained married and had good relationships with all four children.  A mental status examination showed no impairment of thought processes or communication, no delusions or hallucinations, no inappropriate behavior, full orientation, no memory impairment, no obsessive or ritualistic behavior, and no panic attacks.  The Veteran endorsed depressed mood and anxiety and although his speech was normal, his prosody was flat and listless.  He also reported some transient suicidal thoughts as well as some sleep impairment.  The examiner diagnosed the Veteran with recurrent and severe major depressive disorder without psychotic features and assigned a GAF score of 50.  The examiner noted "this Veteran may be a candidate for individual unemployability."

VA medical records dated from April 2010 to September 2010 show that the Veteran was well groomed with appropriate attire.  He denied suicidal and homicidal ideation, as well as hallucinations and delusion.  His thought processes were linear, and his memory and orientation were grossly intact.  His judgment and insight were generally fair, but were poor in September 2010.  

VA medical records dated in June 2011 indicate that the Veteran's mental health condition remained generally at baseline without any significant changes.  Any acute distress or worsening of chronic depressive syndrome remained absent.  It was also noted that he was adjusting to a new living situation with his wife and four other adult family members.  The Veteran was alert with fair eye contact and had a slow rate of speech that was low in volume and monotone.  His grooming and hygiene were fair, and he was alert to person, place, and time.  His affect was blunted, but he had linear and logical thought processes.  There was no suicidal or homicidal ideation, nor were there any delusions or hallucination.  His judgment and insight were also fair.  Similar findings had been reported in May 2011, and in April 2011, his GAF score was recorded as 55.

SSA records further show that the Veteran was found to be disabled and unable to work due to multiple disabilities, including major depression.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for depression.

The evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Indeed, the evidence shows that he has linear and logical thought processes, and he has consistently denied having any delusions or hallucinations.  While the Veteran has reported some transient suicidal thoughts, he denied having any homicidal thoughts.  There is also no indication that he has ever had a suicidal attempt.  In addition, the evidence reveals that he has had only some short-term memory loss, and he has been fully oriented upon examination.

The Board does note that there is evidence suggesting that the Veteran has total occupational impairment, but the evidence does not demonstrate total social impairment.  As noted above, he has remained married for over 15 years and has reported good relationships with his children and mother.  Thus, while he clearly has social impairment, it cannot be said to be total in light of his ability to maintain these relationships.

The Board also observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 41 and 55 during course of the appeal.  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule). 

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have total occupational and social impairment. Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 70 percent for depression.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's depression is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected depression under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.


II.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age. 38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU.  

The Veteran is currently service-connected for depression, evaluated as 70 percent disabling; posttraumatic subacromial bursitis of the right shoulder, evaluated at 20 percent disabling; hypertension, evaluated at 10 percent disabling, and kidney stones, evaluated at 10 percent disabling.  The combined evaluation is 80 percent. Thus, the Veteran meets the schedular criteria. 

The evidence also demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the February 2009 VA examiner stated that he could not return to the workforce then or in the foreseeable future because of his depression, plus the physical limitations.  It was noted that his depression interfered with concentration, self-confidence, interest, motivation, frustration tolerance, and energy.  A VA physician also submitted a statement in July 2009 in which she noted the Veteran's service-connected right shoulder disability and depression and concluded that he is unable to maintain and sustain gainful employment as a result of his service-connected conditions.  In addition, an October 2009 VA examiner believed that the Veteran's working life was over, and a May 2010 VA examiner commented that the Veteran "may be a candidate for individual unemployability."  Finally, in a vocational opinion completed in July 2011, S.B, Rh.D stated that "based upon the severity of his combined emotional and physical impairments, [the Veteran] is disabled and unable to sustain any substantial gainful work activity as a result of his service-connected conditions."

Accordingly, the Board finds that entitlement to TDIU is warranted.  






ORDER

Entitlement to an evaluation in excess of 70 percent for depression is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to TDIU is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


